Title: To James Madison from Soliman Melimeni, 11 March 1806
From: Melimeni, Soliman
To: Madison, James


                    
                        Health
                        Sir
                        City of Washington March 11th: 1806
                    
                    I am honor’d with your communication of the 4th: inst: in answer to mine of the 5th: Ulto: wherein I mentioned that the Xebeck formerly commanded by Raiz Hassan bo’ Ally & her two prizes, were not intrinsically worth more than 4000 dollars, but I by no means meant that you should understand that it was possible for me to consent to a compromise to that amount (in case of the sale of said vessels) or that it would be deem’d an equivalent by His Exy: Hamouda Bashaw; on the contrary I dare not even mention it to him, as I assure you he would consider the offer meant as an insult to his dignity, & I should thereby inevitably incur his highest displeasure.
                    If the vessels in question are at the disposal of the Agents of the United States in the mediterranean, it is expected that they will be return’d in the same state that they were in when captured; if they are sold or otherwise disposed of, that the Government of the United States will substitute an other Cruiser in lieu thereof, & give positive orders to the commanding officer of the American Squadron to deliver her to Hamouda Bashaw, as a substitute in cash cannot be admited in a case that involves the honor of the Tunisian Flag.
                    Having the greatest desire to terminate the objects of my mission in an amicable manner & to the satisfaction of all parties: permit me to observe, that if his Exy: the President should deem it expedient to give orders for a quantity of naval stores to be embark’d on board the Xebeck (which may be done from the superfluities of the American Squadron with little expense or inconvenience) in order that they may be presented to His Exy: the Bashaw as a compliment or token of his Excellency the Presidents esteem; that it would be the means of continuing the Peace & harmony which has so long subsisted between the parties, for at least three years longer, and during that period frequent communications might be made between our respective governments, through the Agency of the American Consul resident at Tunis, in which our relations in future might be amicably arranged, & finally adjusted.
                    The interest which I feel in the amicable conclusion of existing differences, induces me to request you not to give credit to the communications of Mr: Davis; they are either dictated by malice or interest; he has asserted a palpable falsehood in affirming that the Emperor of the French has not made presents to the Bashaw of Tunis, & has thereby deceiv’d his government, & led them to erroneous conclusions; in the first instance the Emperor presented the Bashaw with an arm’d Xebeque: this occasioned the

sending of an Ambassador from Tunis to France who procured two cargoes of naval stores timber &ce. and forty ship carpenters who since their arrival at Tunis have built two large Pontoons, of infinite service in clearing the canal that facilitates the communication between the Goletta & the City of Tunis as the lake in the summer season is nearly dry.
                    Having endeavor’d by every means in my power to cultivate a good understanding between our respective nations, I am persuaded that you will attribute to a continuance of that desire the statement of the terms which I have had the honor to propose as my ultimatum: and however disagreeable the task, my duty renders it incumbent on me to inform you, that if these terms are not complied with; that from the date of my arrival at Tunis, the term of one year as prescribed by the 23rd: Article of the Treaty between the United States of America & the Regency of Tunis for the discussion of differences between the contracting parties, will commence, that if the existing differences are not amicably adjusted during that period; that His Exy: the Bashaw of Tunis, at the expiration of the said term of one year will give orders to strike the Flag of the United States of America at Tunis, and war will be declared in form against the said United States.
                    Having already stated my desire that this communication may be consider’d my Ultimatum, I have only to request that I may receive (as early as possible) an answer, couch’d in as explicit terms as its nature requires; & that no reference may be made to the Commanders of the American Squadron in the mediterranean, as they cannot be acquainted with the objects of my mission and I am particularly instructed to request a direct answer to the Bashaws requisitions, from his Exy: the President of the United States without any reference being made to any other person. I have the honor to subscribe myself with the highest respect & consideration Sir Your most Obnt: Servant
                    
                        [Arabic signature and seal]
                    
                